DETAILED ACTION
The instant action is in response to application 30 December 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Zhang (US 2015/0378378).
As to claim 1,  Zhang teaches (see image below) a circuit, comprising: a controller configured to: receive an input voltage (Vin); control a power converter to provide an output 

    PNG
    media_image1.png
    631
    579
    media_image1.png
    Greyscale


As to claim 4, Zhang teaches wherein the controller is configured to control the power converter to provide the output voltage based on the input voltage and the feedback voltage according to an AC performance characteristic (gaing Gi) of the AC divider and a DC gain (scaling value of voltage divider) of the DC divider.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0378378) in view of Huang (US 2021/0336524).
As to claim 3,  Zhang discloses and the DC divider includes a resistor divider (see image above), coupled to the AC divider (they are coupled at the PWM comparator).
Zhang does not disclose wherein the AC divider includes a capacitor divider, and the DC divider includes a resistor divider coupled to the AC divider.
Huang teaches wherein the AC divider includes a capacitor divider (Fig. 4, C2/C3), and the DC divider includes a resistor divider (Fig. 9, R1/R2) coupled to the AC divider (coupled at comparison ckt shown in Fig. 9).
.  
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2015/0378378) in view of Bless (US 4,013,939).
As to claim 5, Zhang does not teach wherein the AC divider is coupled to an output of the power converter, and the DC divider is coupled to an output of a filter coupled to the output of the power converter.
Bless teaches wherein the AC divider (Cts) is coupled to an output of the power converter, and the DC divider (112, RDC) is coupled to an output of a filter (Co) coupled to the output of the power converter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zhang to use filters as disclosed in Bless to smooth output voltage.
As to claim 6, Zhang in view of Bless wherein controlling the power converter to provide the output voltage based on the input voltage and the feedback voltage increases a value of the output voltage (this is taugt by the boost topology shown in the figure above).
As to claim 7, Zhang in view of Bless teaches wherein the increases in value of the output voltage compensates for a voltage loss incurred based on an impedance of the filter (it should theoretically compensate for the loss of any parasitic discharge of the capacitor).
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/0336524).
As to claim 8, Huang makes obvious a circuit, comprising: a first capacitor (Fig. 4, C1) having first (high side plate) and second (low side plate) plates, the first capacitor first plate adapted to be coupled to a first terminal (Fig. 4, PO); a second capacitor (C2) having first (HS plate) and second (LS plate) plates, the second capacitor first plate coupled to the first capacitor 
Though not explicitly taught by Zhang, parallel plate capacitors are old and well known in the art (See MPEP 2144.03).  The expected advantage of using a parallel plate capacitor would be to have extremely well known physical properties.
As to claim 9, Huang teaches wherein the circuit is adapted to be coupled to a component (C0) having an impedance (1/jwC0) between the first terminal (P0) and the second terminal (V0).
As to claim 10, Huang teaches wherein the component is a filter (a capacitor in parallel is a low pass filter).
As to claim 11, Huang teaches wherein the first capacitor first terminal is adapted to be coupled to an output of a power supply (P0).
As to claim 12, Huang teaches wherein the second capacitor first terminal is adapted to be coupled to a feedback input of a power supply (Fig. 1 shows it being fed into the comparator).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2021/0336524) in view of Bless (US 4,013,939).
Huang teaches wherein the first capacitor and the second capacitor form an alternating current divider configured to provide an alternating current performance component of a feedback signal provided at the second capacitor first plate, and wherein the first resistor and the second resistor form a direct current divider.

Bless teaches a direct current divider provide a direct current gain (112, RDC) component of the feedback signal provided at the second capacitor first plate (TS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Huang to use the feedback of Bless to improve output regulation; improved stability; superior transient response (Bless, Col. 2, lines 65-70).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bless (US 4,013,939) in view of Nosaka (US 2021/0273553).
Bless teaches a system (Fig. 2), comprising: a load (RL); a switched mode power supply (SMPS) having a switch terminal (Node Lo, CR, 110) and a SMPS feedback input (Node E0); a filter (C0) having a filter input (Node Cr’/C0) and a filter output (E0), the filter input adapted to be coupled through an energy storage element (L0) to the switch terminal of the SMPS, 
	Bless does not disclose and the filter output adapted to be coupled to the load;
Nosaka teaches a filter (12, 13, 14a/b) having a filter input (node 12/14a, 12/14b) and a filter output (node 13/14a, 13/14b), and the filter output adapted to be coupled to the load (15).
.  
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bless (US 4,013,939) in view of Nosaka (US 2021/0273553) and Huang (US 2021/0336524).
Bless in view of Nosaka teaches wherein the split feedback divider includes: a first capacitor (CTS) having first and second plates, the first capacitor first plate adapted to be coupled through the energy storage element to the switch terminal of the SMPS.  Though not explicitly taught by Zhang, parallel plate capacitors are old and well known in the art (See MPEP 2144.03).  The expected advantage of using a parallel plate capacitor would be to have extremely well-known physical properties.
Bless in view of Nosaka does not teach a second capacitor having first and second plates, the second capacitor first plate coupled to the first capacitor second plate and the SMPS feedback input, and the second capacitor second plate adapted to be coupled to ground; a first resistor having first and second terminals, the first resistor first terminal adapted to be coupled to the filter output; and a second resistor having first and second terminals, the second resistor first terminal coupled to the first resistor second terminal and to the second capacitor first plate, and the second resistor second terminal adapted to be coupled to ground.
Huang teaches a first capacitor (Fig. 4, C1) having first (high side plate) and second (low side plate) plates, the first capacitor first plate adapted to be coupled to a first terminal (Fig. 4, PO); a second capacitor (C2) having first (HS plate) and second (LS plate) plates, the second capacitor first plate coupled to the first capacitor second plate (Junction C1/C2) and the second capacitor second plate adapted to be coupled to ground (coupled to ground via R6); a first resistor (Fg. 2, R1) having first and second terminals, the first resistor first terminal adapted to be coupled to a second terminal (Fig. 1, VO); and a second resistor (Fig. 2, R2) having first and second terminals, the second resistor first terminal coupled to the first resistor (Fig. 2 FB) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of above to use capacitive dividers as disclosed in Huang to scale the AC feedback.
As to claim 16, Bless in view of Nosaka and Hwang teaches wherein the first capacitor and the second capacitor form an alternating current divider (Huang, Fig. 4) configured to provide an alternating current performance component of a feedback signal provided at the split feedback divider output, and wherein the first resistor and the second resistor (Fig. 1, R1, R2) form a direct current divider configured to provide a direct current gain component of the feedback signal.  
Claim 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bless (US 4,013,939) in view of Nosaka (US 2021/0273553) and Zhang (US 2015/0378378).
As to claim 17, Bless in view of Nosaka teaches wherein the SMPS includes a SMPS voltage input (Vin), a controller (135, ER, CF), and a power converter (Fig. 2, buck), receive a feedback signal at the SMPS feedback input from the split feedback divider, the feedback voltage related to the output voltage (it is scaled); and control the power converter to provide the output voltage based on the feedback voltage.
Bless in view of Nosaka does not disclose the controller configured to: receive an input voltage at the SMPS voltage input; control the power converter to provide an output voltage based on the input voltage and control the power converter to provide the output voltage based on the input voltage and the feedback voltage.
Zhang teaches a circuit, comprising: a controller configured to: receive an input voltage (Vin); control a power converter to provide an output voltage (Vout) based on the input voltage; receive a feedback voltage (FB) from a split feedback divider (there are two feedback paths, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above to use feedforward control as disclosed in Zhang to account for large input transients.
	As to claim 18, Bless in view of Nosaka and Zhang teach wherein the filter is configured to provide a signal at the filter output that is an attenuated representation of a signal provided to the filter at the filter input (this is what a low pass filter does).   
	As to claim 19, Bless in view of Nosaka and Zhang teach wherein the controller is configured to compensate for the attenuation in the signal provided at the filter output based on the feedback signal received from the split feedback divider (this is how feedback should work).
	As to claim 20, Bless in view of Nosaka and Zhang teach wherein the SMPS is a fully-integrated SMPS having a preset internal compensation (CF).
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839